UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended October 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53625 AFFINITY MEDIAWORKS CORP. (Exact name of registrant as specified in its charter) Nevada 75-3265854 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 5460 Lake Road Tully, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (315) 727-5788 (Former Name or Former Address, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS As of the period ended in this report, October31, 2012, the registrant had 100,046 shares of common stock outstanding. As of the date of filing, November 28, 2012, the registrant had 100,046 shares of common stock outstanding. 1 AFFINITY MEDIAWORKS CORP. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1 FINANCIAL STATEMENTS Balance Sheets as of October 31, 2012 (Unaudited) and January 31, 2012 3 Statements of Operations For the three months ended October 31, 2012 and October 31, 2011 (Unaudited) For the nine months ended October 31, 2012 and October 31, 2011 (Unaudited) 4 For the cumulative period period fromDecember 17, 2007 (Inception) to October 31, 2012 (Unaudited) Statements of Cash Flows (Unaudited) 5 For the nine months ended October 31, 2012 and October 31, 2011 For the cumulative period from December 17, 2007 (Inception)to October 31, 2012 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4 CONTROLS AND PROCEDURES 17 PART II ITEM 1 LEGAL PROCEEDINGS 18 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4 MINE SAFETY DISCLOSURES 18 ITEM 5 OTHER INFORMATION 18 ITEM 6 EXHIBITS 19 SIGNATURES 20 EXHIBIT 31.1 SECTION 302 CERTIFICATION EXHIBIT 32.1 SECTION 906 CERTIFICATION 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS Page Numbers Balance Sheets as of October31, 2012 (Unaudited) and January 31, 2012 3 Statements of Operations For the three months ended October 31, 2012 and October 31, 2011 (Unaudited) For the nine months ended October 31, 2012 and October 31, 2011 (Unaudited) 4 For the cumulative period period fromDecember 17, 2007 (Inception) to October 31, 2012 (Unaudited) Statements of Cash Flows (Unaudited) For the nine months ended October 31, 2012 and October 31, 2011 5 For the cumulative period from December 17, 2007 (Inception)to October 31, 2012 (Unaudited) Notes to Financial Statements (Unaudited) 6 AFFINITY MEDIAWORKS CORP. (Formerly Green Bikes Rental Corporation) (A Development Stage Company) BALANCE SHEETS (Unaudited) (Unaudited) (Unaudited) July 31, January 31, ASSETS $
